United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 28, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-50733
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                              versus

                     GUSTAVO MARTINEZ-VASQUEZ,

                       Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 2:05-CR-681-ALL
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gustavo Martinez-Vasquez appeals from his jury-trial

conviction of conspiracy to possess with the intent to distribute

more than 100 kilograms of marijuana and possession with the

intent to distribute more than 100 kilograms of marijuana.        He

argues that the evidence was insufficient to support the jury’s

finding that the he knew that the car in which he was traveling

as a passenger contained marijuana.    Martinez-Vasquez preserved

this issue for de novo review.   See United States v.

Peñaloza-Duarte, 473 F.3d 575, 579 (5th Cir. 2006).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50733
                                -2-

     In addition to hearing testimony that Martinez-Vasquez

attempted to evade arrest once the car stopped, the jury heard

testimony that (1) Martinez-Vasquez possessed a phone book

containing the names and numbers of other subjects of the

investigation; (2) Martinez-Vasquez helped to load the boxes of

marijuana into the car; and (3) the car had a strong odor of

marijuana.   Viewing this evidence in the light most favorable to

the verdict, a rational jury could have found Martinez-Vasquez’s

knowledge of the marijuana beyond a reasonable doubt.     See United

States v. Mireles, 471 F.3d 551, 555-56 (5th Cir. 2006); United

States v. Flores, 564 F.2d 717, 718-19 (5th Cir. 1977).

     AFFIRMED.